DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 6/13/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 2/22/2022 are hereby withdrawn. Applicants terminal disclaimer submitted on 6/13/2022 has been received. Accordingly, the ODP rejection of claims 1-3 and 5 has been withdrawn. Furthermore, the 102 rejection of claims 1, 3 and 5 has been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 1 has been amended. Claim 2 has been canceled. Claim 13 has been newly added. Claims 1 and 3-13 are pending. Claims 4 and 6-12 are currently withdrawn. Claims 1, 3, 5 and 13 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/476,290 and PCT/US2018/024305 filed on 3/24/2017 and 3/26/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/24/2017. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. "MicroRNA-regulated viral vectors for gene therapy." World journal of experimental medicine 6.2 (2016): 37 (hereinafter Geisler, reference of record) in view of O'Neill et al. "Targeting adipose tissue via systemic gene therapy." Gene therapy 21.7 (2014): 653-661 (hereinafter O'Neill, reference of record) and During et al. US 2011/0288160, published 11/24/2011 (hereinafter During, reference of record). This rejection is repeated for the same reasons as set forth in the Official Action mailed on 2/22/2022 and newly applied to claim 13. A response to applicant’s traversal follows the reiterated rejection below.
Geisler provides a review of the mechanisms underlying microRNA (miRNA) dependent post-transcriptional repression of transgene expression as well as associated methods to increase the specificity of vector-mediated transgene expression (Geisler, abstract). Geisler provides a detailed description of methods to control exogenous transgene expression by incorporating tandem repeats of artificial miRNA target sites into the 3’ UTR of the transgene expression cassette leading to subsequent degradation of transgene mRNA in cells expressing the corresponding miRNA (Geisler, Fig 1). Geisler provides a review of the many advantages to this system, including tissue-specific expression of vector-encoded therapeutic transgenes which have reduce immune response against the transgene (Geisler, abstract). Geisler describes methods to improve tissue specificity, including promoter, vector serotype and miRNA selection (Geisler, discussion para 1). In table 1, Geisler provides a list of the various target cell types, specific miRNAs, vectors, transgenes and de-targeted tissue types. In particular, Geisler references O'Neill et al. (Ref 185 in Table 1) which shows a dual expression AAV vector encoding the human leptin gene with specificity to adipose tissue and miRNA which targets the degradation of leptin in liver tissue for reduce immune response against the transgene. 
Although O'Neill is cited in Table 1 of Geisler, the original research article is further incorporated into the obviousness rejection herein. Briefly, O'Neill describes an adipose-targeting AAV expression vector encoding the leptin transgene (O'Neill, abstract). O'Neill describes improved adipose specificity and reduced immune response against the transgene by incorporating a synthetic liver-specific miRNA into the 3’ UTR of the expression cassette (O'Neill, intro last para). O'Neill describes the AAV construct in Fig 1, showing preferential expression in subcutaneous fat and liver tissue by implementing adiponectin distal enhancer and proximal promoter elements (O'Neill, Fig 1). Neither Geisler nor O'Neill expressly describe a woodchuck posttranscriptional regulatory element (WPRE) sequence as the regulatory element as described in newly amended claim 1.
During describes an engineered AAV vector comprising two expression cassettes, wherein the first cassette comprises a regulatory element and a transgene operatively linked to a promoter and wherein the second cassette comprises a promoter operatively linked to miRNA silencing element that targets the regulatory element in the first expression cassette (During, para 17 and 90). Similar to Geisler and O'Neill, During presents this dual expression cassette strategy as an effective method to regulate a given functional transgene of interest, wherein the transgene is self-regulated by a miRNA driven by one or more promoters activated, in turn, by a physiological change induced by the transgene of interest (During, para 61). During describes experimental data showing the advantages of such a dual expression system, wherein a “negative feedback like regulation of transgene expression responsive to physiological changes” can be achieved (During, para 266 and Example 2). During outlines the dual expression cassette system in Fig 4a. During describes the use of a woodchuck posttranscriptional regulatory element (WPRE) sequence as the regulatory element controlling the transgene expression for the first expression cassette (During, para 189). During describes microRNA encoded by the second expression cassette including SEQ ID NO: 3 miR- XVPRE (mature miR seq: CTATGTGGACGCTGCTTTA, corresponding to SEQ ID NO: 1 of the instant application; sequence search results shown below) which acts on the WPRE regulatory element in the first expression cassette (During, Fig 14, para 123 and example 2). Although the majority of During’s disclosure focuses on BDNF transgene expression for treating metabolic disorders, During does mention that BDNF expression led to a sharp decrease in leptin and insulin, which are known correlates with fat mass (During, para 215). Thus, During was well aware of the important role leptin expression plays in metabolic disorders. 

    PNG
    media_image1.png
    147
    577
    media_image1.png
    Greyscale


Thus, it would have been prima facie obvious to one of ordinary skill in the art to substitute the WPRE regulatory element combination described by During into the leptin transgene adipose-targeting AAV expression vector described by both Geisler and O'Neill for improved leptin expression and reduced immune response for metabolic therapy. It would have been a matter of simply substituting one known regulatory expression element for another to obtain predictable results since WPRE is a well-known expression construct element. One would have been motivated to make this substitution in order to increase mRNA stability and protein yield of the leptin transgene, while also providing a target for miRNA silencing in liver specific tissues. One would have a reasonable expectation of success given the similarity of vector constructs between the cited prior art in achieving a negative feedback like regulation of transgene expression responsive to physiological changes. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the Examiner has not cited any evidence as to an apparent reason for one of ordinary skill in the art to, for example, modify Geisler. Applicant states that the mere fact that two elements can theoretically be combined does not necessarily mean that it would be obvious to one of ordinary skill in the art to actually combine them. Applicant argues that the claimed combination was not taught or suggested by the prior art and it was only with the benefit of improper hindsight reasoning after reading Applicant’s own disclosure that a rejection was formulated. 
This argument has been fully considered but was not found persuasive. Although applicant has argued that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it considers only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper, see MPEP 2145. Although applicant has argued that the combination of two or more references is hindsight because express motivation to combine the references is lacking. However, there is no requirement that an express, written motivation to combine must appear in prior art references before a finding of obviousness. In the instant case, it would have been prima facie obvious to one of ordinary skill in the art to substitute the WPRE regulatory element combination described by During into the leptin transgene adipose-targeting AAV expression vector described by both Geisler and O'Neill for improved leptin expression and reduced immune response for metabolic therapy. It would have been a matter of simply substituting one known regulatory expression element for another to obtain predictable results since WPRE is a well-known expression construct element. One would have been motivated to make this substitution in order to increase mRNA stability and protein yield of the leptin transgene, while also providing a target for miRNA silencing in liver specific tissues. One would have a reasonable expectation of success given the similarity of vector constructs between the cited prior art in achieving a negative feedback like regulation of transgene expression responsive to physiological changes. Furthermore, although the majority of During’s disclosure focuses on BDNF transgene expression for treating metabolic disorders, During does mention that BDNF expression led to a sharp decrease in leptin and insulin, which are known correlates with fat mass (During, para 215). Thus, During was well aware of the important role leptin expression plays in metabolic disorders. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Other Relevant Prior Art
Huang et al. "Targeting visceral fat by intraperitoneal delivery of novel AAV serotype vector restricting off-target transduction in liver." Molecular Therapy-Methods & Clinical Development 6 (2017): 68-78
Naldini et al. US 2019/0032059, published 1/31/2019, priority 
Morsy et al. US 2003/0215422, published 11/20/2003
Dong et al. WO 02/22175, published 3/21/2002



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699